DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 2/10/2022. 
Claims 1-21 are pending. 
This application is a 371 filing of PCT/US17/27102 filed 4/12/2017 which claims priority to provisional application 62/321,711 filed 4/12/2016. 
It is noted that the Lox sites recited in claims 9 and 15 are not found in the provisional application but are found in PCT/US17/27102 filed 4/12/2017 and hence have this priority date. 

Election/Restrictions
Applicant’s election of Group I (Claims 1-15 and 17-20) in the reply filed on 2/10/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicants look for clarification as to placement of claim 21. If claim 21 were to depend from claim 11 properly, antecedent basis would be to –The method of claim 11, wherein--. As it is, claim 21 is drawn to a product and not a claim. 

Information Disclosure Statement
Two information disclosure statements filed 6/29/2020 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The document listed as a Search Reports has been considered but has been 
Claim Objections
Claim 1 is objected to because of the following informalities: while the preamble recites that multiple delivery vectors are loaded using a single selectable marker, the method actually loads multiple nucleic ac sequences of interest as the other components of the vector are removed leaving only the nucleic acid sequences of interest. It is noted that for complete reference, “nucleic acid” should be –nucleic acid sequence--. A nucleic acid is a monomer and not actually the sequence as claimed.  To this end, the first line might be preferable as –loading of multiple nucleic acid sequences of interest--. 
Claim 1 refers to “using” a single selectable marker and recombination systems. Grammatically, the term –with—is more accurate. For example in line 2”using” implies a step whereas based upon a reading of the specification the method uses or is “with” a single selectable marker. In line 4 again the method is with a first recombination system. 
Another grammatical amendment is to amend the location of the phrase “with signal sites alpha (beta)” to indicate what is with these sites. The recombination system is not with the signal sites but the vector comprises these sites. A wherein clause prior to the method would indicate this –wherein the ARS comprise alpha and beta signal sites--. Thereafter, reference to --second recombination system targeting the alpha signal sites—is grammatically correct. This is true in claims 2, 11 and 20, for example.  
Subsequent reference to the individual sites should be preceded by a “the” prior to each such as in claim 9 and 15 on each occurrence of repeated limitations. To this end, in claim 17, the article “an” is necessary prior to “encapsulated”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites several limitations in claim 1 with insufficient antecedent basis for this limitation in the claim. Specifically, there are several instances where the same term is used multiple times without clarity. For example, “the marker gene and the drug resistant gene” in line 6 and 9 refer to one on a first delivery vector and one on the second delivery vector. However, the claim does not distinguish to which is referenced. Similarly, there are two steps in claim 1 of “excising the marker gene and the drug resistant gene which complicates the above issue. This leads to a lack of antecedent basis. 
To remedy this, the excising from the autonomously replicating nucleic acid in line 6 should be --comprising the first nucleic acid sequence of interest— and in line 13 –comprising the second nucleic acid sequence of interest--. 
Claims 9 and 15 have improper Markush construction. 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited Id. at 1281. See also MPEP § 2111.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 11, 13, 14, 17,  18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al (PlosOne, 2014, pages 1-9). 
Toth et al teach a method of loading multiple genes onto an artificial chromosome system (MACS) best summarized below. 

    PNG
    media_image1.png
    503
    825
    media_image1.png
    Greyscale

These steps use a single selectable marker. The method comprises integrating a first delivery vector by use of a first recombination system (attB/attP and integrase) and excision of the marker/drug resistance gene with a second recombination system (LoxP and Cre). This process is repeated for additional loading. 
The ACE is mammalian and synthetic. The integrase and recombinase are on plasmids (see page 4, col 1). The gene is fluorescent protein (see e.g. page 6, col 2). The method is designed for several genes which encompasses more than the two used to demonstrate effectiveness and can readily be considered, absent evidence to the contrary, to be inclusive of at least 4 (abstract). The vector is being designed for human use. 
It is noted that the claims refer to alpha, beta and gamma sites. This appears to be a n artificial attribute as neither the specification nor the art provides a definition of these terms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (PlosOne, 2014, pages 1-9) in view of Liskovyk et al, (Cell Cycle 2015, page 1268-1273) and Missirlis et al (BMC Genomics 2006, pages 1-13) and Mostoslavsky and Sommer (US 20150004703).
Toth does not teach human synthetic chromosomes. However, Toth designs a system with the goal of treating human disease. In this case, a human MAC provides optimal models for research on human disease in murine models (re: claim 6 and 12;  see Liskovyk, page 1268). 
Toth does not teach that the recombination sites include in addition to LoxP, Lox 2272, Lox5171 or LoxM2. These sequences are well known in the art and were identified as recombination sequences with limited promiscuity and with stability (see Missirlis, page 1). 
Toth does not teach use of FACS to sort the cells. However, mCherry is used in FACS to separate cells that have undergone recombination mediated alterations (see Mostoslavsky and Sommer, ¶0314). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Toth et al in the cells of Liskovyk et al as well as the Lox sites taught by Missirlis and the methods of sorting by Mostoslavsky and Sommer. Such a modification would have resulted in a method encompassed 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARIA MARVICH/Primary Examiner, Art Unit 1633